Case 2:21-cv-00689-GRB-JMW Document 22 Filed 09/03/21 Page 1 of 3 PageID #: 91

                                                                                            FILED
                                                                                            CLERK
 UNITED STATES DISTRICT COURT                                                    9/3/2021 3:27 pm
 EASTERN DISTRICT OF NEW YORK                                                      U.S. DISTRICT COURT
 -------------------------------------------------------------X               EASTERN DISTRICT OF NEW YORK
 STEVEN E. BURTON-WHITEMORE,                                                       LONG ISLAND OFFICE

                                    Plaintiff,
                                                                  ORDER
                  -against-                                       21-CV-0689(GRB)(JMW)

 C.O. CHRISTIAN GROVER, C.O. JAMES
 RILEY, SGT, JOSEPH NOLAN, NURSE JEANINE
 SALVAGGIO, and JANE DOE #2,

                                     Defendants.
 -------------------------------------------------------------X

 WICKS, Magistrate Judge:

         Before the Court is Defendants’ motion for an Order, pursuant to Fed. R. Civ. P. 37(a)(3),

 to compel plaintiff to respond to Defendants’ discovery requests. (DE 20.) Pro se Plaintiff

 Steven E. Burton-Whitmore commenced this 42 U.S.C. § 1983 Civil Rights action against

 Defendants on February 8, 2021. (DE 1). Defendants filed their Answer to the Complaint on

 April 12, 2021. (DE 14.) On April 26, 2021, this Court “so ordered” a Scheduling Order for

 pre-trial discovery. (DE 15.) Pursuant to the Scheduling Order, all parties were required to

 serve and file written narrative statements of the facts they anticipate presenting at trial, and to

 immediately serve interrogatories/document demands pursuant to Fed. R. Civ. P. Rule 33 and 34.

 (Id.) Any objections to interrogatories/document demands were required to be served and filed

 within thirty days after receipt of the interrogatory/demand. (Id.)

         Upon reassignment of this matter to the undersigned, the parties were advised that the

 Scheduling Order remained in effect, and pro se Plaintiff was ordered to file and serve his

 narrative statement by no later than June 7, 2021. (DE 5/27/2021.) The docket sheet indicates

 that a copy of the May 27, 2021 Order was provided directly to Plaintiff. (DE 16.) Plaintiff



                                                         1
Case 2:21-cv-00689-GRB-JMW Document 22 Filed 09/03/21 Page 2 of 3 PageID #: 92




 served and filed his narrative statement on June 7, 2021. (DE 17). Defendants assert that they

 served interrogatories on plaintiff on April 27, 2021, that Plaintiff did not respond, and that they

 sent a good faith letter to Plaintiff on June 16, 2021, to which he did not respond. (DE 20.)

 Defendants further assert that on June 21, 2021, they sent Plaintiff two authorizations for the

 release of his medical records, but he returned them to Defendants unsigned. (Id.) Defendants

 filed this Motion to Compel on July 7, 2021. (DE 20.) On August 9, 2021, the undersigned

 issued an Order directing Defendants to serve Plaintiff with the Motion (DE 20) via return

 receipt delivery and to file proof of service with the Court, and directing Plaintiff to respond

 within 7 days of receipt of the Motion. (DE 8/9/2021.) The Court ordered Defendants to

 immediately forward a copy of said Order to Plaintiff via return receipt delivery and file proof of

 service with the Court. (Id.) That same day, August 9, 2021, Defendants filed a Certificate of

 Service in compliance with the Court’s 8/9/2021 Order. (DE 21). To date, Plaintiff has not filed

 a response.

                “[W]hile pro se litigants may in general deserve more lenient treatment than those

 represented by counsel, all litigants, including pro ses, have an obligation to comply with court

 orders. When they flout that obligation they, like all litigants, must suffer the consequences of

 their actions.” Wilson v. Austin, No. 11-CV-4594 (SJF) (GRB) 2013 WL 3226769, at *2

 (E.D.N.Y. Jun. 25, 2013) (citing McDonald v. Head Criminal Court Supervisor Officer, 850 F.2d

 121, 124 (2d Cir. 1988).

        Accordingly, Plaintiff is hereby directed to respond to Defendants’ interrogatories and

 discovery demands no later than September 30, 2021. Plaintiff is hereby forewarned that a

 failure to comply with this Order will result in a Report and Recommendation to the

 District Judge that this action be dismissed with prejudice for a failure to prosecute.



                                                   2
Case 2:21-cv-00689-GRB-JMW Document 22 Filed 09/03/21 Page 3 of 3 PageID #: 93




 Defendants are directed to serve a copy of this Order to pro se Plaintiff by certified mail, return

 receipt requested and file proof of service of same.

 Dated: Central Islip, New York
        September 3, 2021

                                                            S O     O R D E R E D:

                                                              James M. Wicks
                                                            /S/
                                                               JAMES M. WICKS
                                                          United States Magistrate Judge




                                                   3
